 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDHeating and Cooling Contractors AssociationandInternationalUnion of Operating Engineers,Locals 6, 6A and 613,AFL-CIO,'Petitioner.Case No. 17-RC-2006. February 10, 1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Harry Irwig, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.2Upon the entire record of the case, the Board finds : sUnited sought to intervene on the basis of an alleged representativeand contractual interest in the unit sought and a general interest inthe industry.It predicated its representative interest on the cardsof employees of three firms which were not members of the Employer,and its contractual interest on a contract with a firm which had with-drawn from the Employer prior to the hearing herein. As its thirdbasis for intervention, United relied on the theory that as "95 outof 100" employees in the industry are United members, a "substantialprobability" exists that members of the Employer presently employor will in the future employ its members. It is clear from the recordthat United has neither a representative nor contractual interest inthe instant proceeding, and it is not indicated in the record that anyof the members of the Employer employ United members. Finally,it appears that the assumption that members of the Employer will inthe future hire United members is based purely on conjecture.Ac-cordingly, we find that the hearing officer correctly denied United'smotion to intervene.1.The Employeris an association of nine members engaged in theinstallation,service,and sale of refrigeration equipment.During1954, the member-firms, located in Kansas City, Missouri, and KansasCity,Kansas, excluding Preston-Porter Refrigeration Co., shipped1The AFL and CIO having merged subsequent to the hearing in this proceeding, we areamending the identification of the affiliation of the Petitioner accordingly.2 At the hearing,the hearing officer refused to allow United Association of Journeymen& Apprentices of the Plumbing&Pipe Fitting Industry of the United States and-Canada,Local No 533,AFL-CIO, herein called United(which sought to intervene in the instantproceeding),to litigate the matter of the Petitioner's compliance with the filing require-ments of the Act.The Board has held that compliance matters may not be litigated inBoard representation or complaint proceedings,but has adopted the practice of per-mitting parties to representation and complaint proceedings to cause to be instituted anadministrative investigation of those compliance matters which the Board may properlydecide in collateral proceedingsUnitedStatesPlywood Corporation and Kals8tron, Inc ,112 NLRB 1471,at footnote 2The Board is administratively advised that the Petitionerhas at all times material to this proceeding been and now is in compliance with the filingrequirements of Section 9 (f), (g), and(h) of the ActJ For the reasons statedinfra,United'smotion to dismiss the petition on the groundsthat the Board should not assert jurisdiction and that the requested unit is inappropriate,is hereby denied115 NLRB No. 68. HEATING AND COOLING CONTRACTORS ASSOCIATION387goods and performed services outside their respective States valuedat approximately $44,000.During 1954, Preston-Porter shipped ma-terials, supplies, and equipment valued at approximately $110,000directly from manufacturers in 1 State to its customers in other States.Although none of the merchandise shipped came into Preston-Porter'spossession in the State of Missouri where itsoffice islocated, the recordreveals that this firm purchased -and took title to the materials inquestion in its own name and in turn sold them to its out-of-Statecustomers.All of the shipping arrangements and billing procedureswere handled from Preston-Porter's Kansas City office. It appearsfrom the record that Preston-Porter formulates and transmits to themanufacturers involved the shipping instructions under which theyin turn forward the merchandise.Accordingly, as Preston-Porterdetermines the destination of the goods shipped, we find that it is ashipper of goods produced or handled within the meaning of theBoard's direct outflow standard 4 In these circumstances, and in ac-cordance with Board practice of considering the totality of the opera-tions of all of the association members in determining whether toassert jurisdiction,5 we find that as the Employer has direct outflowthatmeets the Board's minimum standards, it will effectuate the -policies of the Act to assert jurisdiction herein.'2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce existsconcerningthe representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Employer, organized in 1954, commenced collective-bargain-ing negotiations with the Petitioner in May 1955, pursuant to generalauthority vested in it by its articles of incorporation and specificauthority granted it by its members.On August 1, 1955, the.partiesentered into a 1-year contract effective from June 1, 1955, coveringthe employees involved herein.The partiesagree, andwe find-, thatthe following employees of the Employer constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Sec-tion 9 (b) of the Act:' All service andinstallation engineers em--ployed by the members of the Heating and Cooling Contractors Asso-CfReliable Hailing Service Company,113 NLRB 1263a Insulation Contractors of Southern California,Inc,110 NLRB 638.°Jonesboro Gratin Drying Cooperative,110 NLRB 481.+Although five of the Association members have no employees in the job categoriesherein sought by the Petitioner,as these firms are regularly constituted members of theEmployerfor all purposes,and as testimony at the hearing indicated that should businessconditions permit the hiring of employees in the job categories in question,these firmswould adheieto the Employer's collective-bargaining contract with thePetitioner, we findthat all members of the Employer are entitled to participate in the bargaining in the asso-ciatioriRide unit herein found appropriateSeeAssociated Banning Company,ILO NLRB1644,1645,at footnote 6 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDciation at their respective Kansas City, Missouri, and Kansas City,Kansas, establishments, and excluding all other employees and super-visors as defined in the Act.[Text of Direction of Election omitted from publication.]J. H. Rutter-Rex Manufacturing Company,Inc.andAmalgamatedClothingWorkers of America,AFL-CIO. CasesNos. 15-CA-721 and 15-CA-723. February 13,1956 -DECISION AND ORDEROn July 29,.1955, Trial Examiner Lloyd Buchanan issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged and was engaging in unfair labor practiceswithin the meaning of-Section 8 (a) (1) and (5) of the Act and recom-mending thatit cease anddesist therefrom and take certain affirmativeaction, asset forth in the copy of the Intermediate Report attachedhereto.Thereafter the Respondent and the General Counsel filedexceptions to the Intermediate Report and briefs.'The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings arehereby affirmed. The Board has considered the Intermedi-ate Report, the exceptions and briefs, and the entire record in thesecases, andhereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the following modifications.The Charging Union was certified as the exclusive representative ofthe Respondent's employees on February 2, 1954, and then met withthe latter's representatives on three occasions in an attempt to negotiatea collective-bargaining contract.No agreement was reached; theemployees went on strike on April 21, 1954; and the parties never metagain.The principal issue presented here is whether, as alleged in thecomplaint, the Respondent refused to bargain with the Union in goodfaith, in violation of its obligation under the statute.The TrialExaminerfound enough evidence in the events precedingthe inception of the strike to prove the basic allegation of the coin-plaint.In its exceptions, the Respondent insists that it honestly at-tempted to reach agreement with the Union when it met with its repre-sentatives before the strike, and that therefore the complaint shouldbe dismissed.We agree with the Trial Examiner's ultimateconclusionin this case because, whether or not the Respondent's conduct beforeI The Respondent also requested oral argumentIn our opinion,the record,with theexceptions and briefs, fully present the issues and the positions of the parties.Accord-ingly,the requestfor oi.il ai*iei,t s n. icuy .umu,,115 NLRB No 61.